          Case 1:19-cv-11397-VM Document 52
                                         51 Filed 10/23/20 Page 1 of 1

                       THE ENGEL LAW GROUP, PLLC
                                280 Madison Avenue – Suite 705
                                     New York, NY 10016
      Telephone: (212) 665-8095     Email: aee@elgpllc.com        Facsimile: (888) 364-3564



                                                           October 23, 2020

BY ECF

Judge Victor Marrero
United States Courthouse
500 Pearl Street – Suite 1040
New York, NY 10007                                                              10/23/2020
ChambersNYSDMarrero@nysd.uscourts.gov

       Re:    BHYS Sales v. P&R Packaging (19-cv-11397)
              Request on Consent to Extend Conference

Dear Judge Marrero,

I represent the Plaintiffs BHYS Sales Inc. and PHL Commerce LLC in the above-referenced
action and write today to request that the Court adjourn the conference scheduled for today for
one week, to October 30, 2020, at a time set by the Court. Counsel for the sole responding
Defendant, Samuel Brown, consents to this request. No other Defendants have appeared in the
action. In addition, this request has been coordinated through Ms. Ferson.


                                                    Respectfully Submitted,



                                                    Adam E. Engel
                                                    Counsel for Plaintiffs

Cc:    All Counsel of Record by ECF.      The conference shall be held on Friday,
      October 30, 2020 at 11:00 a.m. The proceeding shall be a teleconference.

      The parties are directed to use the dial-in 888-363-4749, with access code

      8392198.




        10/23/2020
